DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
2.	Claims 1, 2 and 6-9 are pending.
	Claims 2 and 8, drawn to a non-elected invention is withdrawn from examination.
	Claims 3-5 have been cancelled.
	Claims 1, 2 and 6 have been amended.
	Claims 1, 6, 7 and 9 are examined on the merits.

3.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Withdrawn Ground of Rejection
Claim Rejections - 35 USC § 102
4.	The rejection of claim(s) 1, 6, 7 and 9 under pre-AIA  35 U.S.C. 102(b) as being anticipated by Irminger-Finger et al., WO 2008/119802 A1 (published 9 October 2008/ IDS reference 2, Foreign Patent Documents submitted June 13, 2018) is withdrawn in light of Applicants’ amendment to claims 1 and 6, see Amendments to the Claims submitted April 29, 2021 and corresponding arguments beginning on page 4 of the Remarks.  
Maintained Grounds of Rejection
Claim Rejections - 35 USC § 101
5.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


6.	The claimed invention continues to be directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claims 1, 6, 7 and 9 continue to read on a product of nature.  
	Applicant argues “[t]he peptides recited in the claims are not naturally occurring in biological samples. The peptides are synthesized and attached to a solid support for use in immunoassays, in which they bind to autoantibodies found in biological samples. These peptides are not biomarkers…Instead, it is the autoantibodies which are the biomarkers”, see Remarks submitted April 29, 2021, 3rd paragraph.  Applicant’s arguments have been carefully considered, but fail to persuade.
	Contrary to Applicant’s arguments the peptides are one and the same as established herein with the sequence alignment at the close of the instant rejection.  Whether or not the peptides are identified as biomarkers or tumor markers is inconsequential in light of the fact the amino acid sequences noted in the claims are from the naturally occurring human BRCA1 associated RING domain protein (BARD), see sequence alignment and corresponding reference.  The disclosed peptides while bound to a solid support matrix may involve noncovalent interactions, however these associations do not modify the peptides in any form or fashion that changes them from reading on and existing as naturally occurring peptides. Accordingly, the rejection is maintained.


RESULT 2 from 1.align450.rag database. 
BCA07141
ID   BCA07141 standard; peptide; 15 AA.
XX
AC   BCA07141;
XX
DT   02-JUL-2015  (first entry)
XX
DE   Human BARD1 protein fragment (#-4), SEQ ID 10.
XX
KW   BARD1 protein; BRCA1-associated RING domain protein 1; diagnostic test;
KW   epitope; immuno-diagnosis; tumor marker.
XX
OS   Homo sapiens.
XX
CC PN   EP2871480-A1.
XX
CC PD   13-MAY-2015.
XX
CC PF   06-NOV-2013; 2013EP-00191739.
XX
PR   06-NOV-2013; 2013EP-00191739.
XX
CC PA   (BARD-) BARD1AG SA.

DR   WPI; 2015-29991Y/34.
XX
CC PT   Diagnosing lung cancer in mammalian individual useful for enhancing 
CC PT   clinical efficiency of e.g. lung cancer screening, by diagnosing cancer 
CC PT   based on parameters obtained by binding antibodies to human BRCA1 
CC PT   associated RING domain 1.
XX
CC PS   Claim 12; SEQ ID NO 10; 66pp; English.
XX
CC   The present invention relates to a novel in vitro and/or ex vivo method 
CC   for diagnosing lung cancer in a mammalian subject. The method comprises: 
CC   (a) obtaining blood or serum sample from a subject; (b) determining the 
CC   parameters related to the amount of antibodies specifically binding to 
CC   different peptides comprising a stretch of the amino acid sequence of 
CC   human BRCA1 associated RING domain protein (BARD) of SEQ ID NO: 42 
CC   (BCA07173) and/or of an isoform thereof comprising the amino acid 
CC   sequences of SEQ ID NOs: 43-51 (BCA07174-BCA07182); and (c) diagnosing 
CC   lung cancer based on the parameters. Also described are: (1) a method for
CC   assessing the probability and/or risk that a subject suffers from lung 
CC   cancer; (2) an in vitro and/or ex vivo method for diagnosing lung cancer 
CC   in a human subject; (3) a test kit for diagnosing lung cancer; (4) a 
CC   method for enhancing the clinical efficiency, screening, monitoring, 
CC   diagnosis, prognosis, prediction and recurrence of lung cancer; and (5) 
CC   an in vitro and/or ex vivo method for detecting and/or measuring the 
CC   levels of antibodies associated with the occurrence of lung cancer. The 
CC   present sequence is a human BARD1 protein fragment (#-4), detected by the
CC   antibodies for diagnosing lung cancer in a mammalian subject.
XX
SQ   Sequence 15 AA;

  Query Match             100.0%;  Score 79;  DB 22;  Length 15;
  Best Local Similarity   100.0%;  
  Matches   14;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 EGGTMPDNRQPRNR 14
              ||||||||||||||
Db          1 EGGTMPDNRQPRNR 14


Double Patenting
7.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.



8. 	The nonstatutory double patenting rejection of claims 1, 6, 7 and 9 as being unpatentable over claims 1-4 of U.S. Patent No. 10,018,639 B2 (issued July 10, 2018) is maintained.
Applicant asserts submitting a terminal disclaimer will be considered once allowable subject matter has been identified in the instant application, see page 5 of Remarks submitted April 29, 2021.  This point of view has been considered, however found unpersuasive.
Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims read on kits and solid support matrices comprising peptides that share 100% sequence identity, see sequence alignment for example.
RESULT 1 from 3.align450.rai database.
US-13-825-715B-3
; Sequence 3, Application US/13825715B
; Patent No. 10018639
; GENERAL INFORMATION
;  APPLICANT: Makohliso, Solomzi
;  APPLICANT:Irminger-Finger, Irmgard
;  APPLICANT:Herrera, Fernando
;  TITLE OF INVENTION: KITS FOR DETECTING BREAST OR OVARIAN CANCER IN A BODY FLUID
;  TITLE OF INVENTION:SAMPLE AND USE THEREOF
;  FILE REFERENCE: 4472-103
;  CURRENT APPLICATION NUMBER: US/13/825,715B
; SEQ ID NO 3
;  LENGTH: 14
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: Peptide p11
;  FEATURE:
;  NAME/KEY: MISC_FEATURE
;  LOCATION: (1)..(1)
;  OTHER INFORMATION: Xaa may be a Cysteine or be absent
US-13-825-715B-3

  Query Match             100.0%;  Score 68;  DB 1;  Length 14;
  Best Local Similarity   100.0%;  
  Matches   13;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          2 SVMNTGQRRDGPL 14
              |||||||||||||
Db          2 SVMNTGQRRDGPL 14


Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

10.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ALANA HARRIS DENT whose telephone number is (571)272-0831.  The Examiner works a flexible schedule, however she can generally be reached on 7AM-6PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALANA HARRIS DENT
Primary Examiner
Art Unit 1643



11 May 2021
/Alana Harris Dent/Primary Examiner, Art Unit 1643